Citation Nr: 1211223	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-37 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder.

2.  Entitlement to service connection for a major depressive disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, dated in February 2003 and December 2004, which, in relevant part, denied the Veteran's claim of entitlement to service connection for PTSD.

The Veteran and his wife, L. W., testified at a hearing before the undersigned Acting Veterans Law Judge in June 2009.  A transcript of that hearing is of record.

In an August 2009 decision, the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The Board directed the RO/AMC to obtain treatment records pertaining to the Veteran's treatment for his psychiatric disabilities, to include treatment records from VA Medical Centers in Iron Mountain, Michigan, and Milwaukee, Wisconsin.  Additionally, the RO/AMC was directed to take appropriate action to verify the information concerning the Veteran's alleged in-service stressors through the Joint Services Records Research Center (JSRRC), and to schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disability.  In this regard, the RO/AMC obtained the Veteran's VA treatment records and attempted to verify the Veteran's alleged stressors through the JSRRC, however, no response was received as of the issuance of the January 2011 supplemental statement of the case (SSOC).  Finally, the Veteran was afforded a VA psychiatric examination in August 2010 in compliance with the Board's remand directives.  Accordingly, the Board finds that the RO/AMC substantially complied with the August 2009 remand directives and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board observes that the Veteran's original claim, filed in September 2002, was for entitlement to service connection for PTSD.  Based on the Veteran's separate and distinct psychiatric diagnoses, however, the RO considered a separate claim of entitlement to service connection for anxiety disorder, not otherwise specified (NOS)/Major Depression in the January 2011 SSOC.  Again based on the nature and etiology of the Veteran's psychiatric diagnoses, the Board, in this decision, considers whether service connection is warranted for each of the Veteran's distinct psychiatric disabilities (i.e., PTSD, anxiety, and major depression), as characterized on the title page.


FINDINGS OF FACT

1.  The Veteran's anxiety disorder was incurred as a result of his active service.

2.  The Veteran's major depressive disorder was incurred as a result of his active service.

3.  The Veteran's PTSD was incurred as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has contended that he incurred PTSD as a result of his active service.  Specifically, he contends that during his service in Vietnam, he underwent a mortar attack, he was shot at and in fear or anticipation of being shot at, and that he witnessed a friend attempt to commit suicide.  He contends that as a result of his fears, that he lost weight during his service and that he had problems with shaking for many years afterward.  The contention is additionally made in the record that the Veteran incurred an anxiety disorder and a major depressive disorder as a result of his active service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	A.  Anxiety Disorder and Major Depressive Disorder

With respect to the Veteran's anxiety and depression claims, the Veteran was most recently diagnosed with these disabilities at his August 2010 VA mental health examination.  The VA examiner specifically diagnosed the Veteran with an anxiety disorder, NOS, and major depression, noting that these were the prominent diagnoses for the Veteran.  These diagnoses satisfy the first required element to establish service connection.  See Shedden/Caluza, supra.

With respect to the issues of in-service treatment for depression and anxiety, and a nexus between an in-service disease, event or injury, and the Veteran's current disabilities, the Veteran does not contend nor does the evidence of record suggest that the Veteran was diagnosed with anxiety or depression during his active service.  The contention is made, rather, that he developed these conditions as a result of his active service.  

The first evidence of record pertaining to a diagnosis of depression and anxiety is found in an initial mental health evaluation from the Escanaba Behavior Health Clinic, from October 2002.  The behavioral health therapist who performed the evaluation described the Veteran's mood as very anxious, sad and depressed, as well as angry.  The diagnoses consisted of PTSD, generalized anxiety disorder, and recurrent, severe major depressive disorder.  The Veteran was subsequently seen for VA treatment at a December 2002 VA mental health consultation, where he was noted as frequently feeling down, sad, and blue.  He was noted as having a history of depression dating back some time.  His diagnoses included major depression and PTSD.  

The Veteran's VA treatment records reveal that he has consistently received VA treatment for, and that he has been consistently diagnosed with these disabilities over the last several years.  Notably, during a December 2006 VA mental health examination, the Veteran was diagnosed with having an anxiety disorder, NOS, rather than PTSD.  The examiner did not, however, provide an opinion as to the etiology of the Veteran's anxiety disorder.  Most recently, in an October 2010 VA mental health note, it was noted that the greatest health concerns pertaining to the Veteran involved his depression, anxiety and PTSD.

As specifically regarding the required nexus between the Veteran's current diagnoses and any in-service disease, injury or event, the August 2010 VA examiner provided the opinion that the Veteran's anxiety disorder and major depression were more likely than not caused by or a result of his military service.  The examiner based this opinion on the fact that the Veteran's anxiety and depressive history focused upon his preoccupation with military experiences.  This nexus is strengthened by the opinion of the behavioral health therapist who, during a February 2006 mental health evaluation at the Escanaba Behavioral Health Clinic, noted that the Veteran's experiences in Vietnam contributed to his current mental status, which included diagnoses of PTSD, Generalized Anxiety Disorder, and recurrent, severe Major Depression. 

At the Veteran's June 2009 personal hearing, the Veteran's wife, L. W., testified that the Veteran had a nervous problem ever since they met, shortly following his separation from active service.  She reported that he frequently had heavy stress, revealed by cramps and vomiting at night.

On this record, and most especially the October 2010 VA examiner's opinion, the Board finds that the Veteran has met the required criteria to establish service connection for an anxiety disorder and for a major depressive disorder.  The Veteran currently suffers from these disabilities, and while the Veteran was not found to have suffered from these disabilities during his active service, all of the evidence of record indicates that the Veteran incurred these disabilities as a result of experiences that he had during his active service in Vietnam.  He has consistently been diagnosed with these disabilities over the last several years, and the October 2010 VA examiner noted that these disabilities were based on a preoccupation with his military experiences, and this opinion is corroborated by the opinion of a behavioral health therapist.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the claims of entitlement to service connection for an anxiety disorder and for major depressive disorder are granted.


	B.  PTSD

With respect to the Veteran's PTSD claim, the evidence of record reveals that the Veteran has suffered from PTSD symptoms for several years.  The Veteran was most recently diagnosed with PTSD during a July 2010 VA mental health evaluation.  The first evidence of record revealing a PTSD diagnosis is found in the Veteran's October 2002 mental health evaluation.  This diagnosis was confirmed in a December 2002 VA primary care evaluation.  The VA physician noted that the Veteran had difficulties, including dreams, related to his Vietnam experiences, and that he had been unable to address many of these experiences.  At his December 2002 mental health evaluation, the VA psychiatrist noted that the Veteran had PTSD issues.  Specifically, the psychiatrist noted that he had trouble sleeping as a result of reexperiencing issues from Vietnam.  The psychiatrist additionally noted that the Veteran had trouble concentrating and motivating, and trouble enjoying things.  He was hypervigilant, he jumped at loud noises, he had nightmares and flashbacks, and sometimes he had trouble in crowds.  He reportedly had experienced these issues for a long time.  The diagnoses included long term PTSD and probably a long term depression.  

The Veteran has consistently received treatment for, and has repeatedly been diagnosed with, PTSD over the last several years.  In a January 2004 VA psychiatric physician note, a VA psychiatrist indicated that the Veteran's PTSD symptoms persisted.  His PTSD treatment has included attending group and individual therapy sessions and taking prescribed medications to manage his symptoms.  

At his February 2006 mental health evaluation at the Escanaba Behavioral Health Clinic, the Veteran reported feeling guilty after a fellow soldier attempted to commit suicide while at Cam Ranh Bay, Vietnam.  He additionally described undergoing small arms fire, including on one occasion when traveling by jeep in Nah Trang.  The behavioral therapist diagnosed the Veteran with PTSD and provided the opinion that his experiences in Vietnam have contributed to his current mental status.  In a January 2010 VA nurse practitioner note, the Veteran was noted as having some increase in his startle response and in nightmares.  His diagnosis included PTSD, and it was noted that he was going to begin taking prazosin at night.  

In statements dated in August 2003 and February 2006, the Veteran reported that while in Vietnam, he could hear fighting most nights and that he would hear jets roar by almost daily.  He reported panicking when the men at his base got drunk because of a fear of infiltrators coming to his camp.  He also reported that although they were supposed to be out of mortar range, they still incurred an attack.  He provided photographs of a nearby mortar explosion.  He additionally reported that he lost weight, going from 185 pounds to 110 pounds.  

The Board notes that based on the foregoing medical evidence, the Veteran's PTSD symptomatology is based on a fear of hostile military activity, and as a result of the July 2010 amendments made to 38 C.F.R. § 3.304(f), the Veteran need not provide evidence to verify his alleged in-service stressors.  Accordingly, the Board finds that the foregoing evidence demonstrates a link, established by medical evidence, between the Veteran's currently diagnosed PTSD and his in-service fear of hostile military activity.  Moreover, the Veteran has consistently reported that his experiences in active service, such as being involved in a mortar attack and in small arms fire, have caused him to develop PTSD symptoms.  As demonstrated by the VA mental health evaluation dated in December 2002, a VA psychiatrist has effectively assessed that the Veteran's traumatic military experiences were sufficient to support a PTSD diagnosis and that his PTSD symptoms are related to his reported traumatic experiences.  Additionally, a behavioral health therapist has strengthened this finding by diagnosing the Veteran with PTSD as a result of his service related symptomatology.  Further, the Board observes that the abundant evidence of record reveals that the Veteran has continued to suffer from PTSD symptoms through the present, and that he currently receives treatment, including therapy and medication, for his continuing PTSD symptomatology.  

The Board observes that in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court has declared that the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In this regard, the Board notes that while the December 2004 and October 2010 VA examiners did not find that the Veteran had a PTSD diagnosis, the examiners providing these opinions were not responsible for providing treatment for the Veteran.  Rather, their opinions are based on a one-time interview.  Therefore, the Board concludes that examiners were not in as good of a position to diagnose the Veteran's PTSD as his treating physicians or behavioral health therapist.  Moreover, the Board observes that the Veteran has been diagnosed with PTSD by multiple health care professionals over a period of several years, and, as noted, his diagnoses have been made based on his traumatic military experiences.  Accordingly, the Board will afford minimum probative value to the December 2004 and October 2010 opinions of the VA examiner's with respect to the Veteran's PTSD diagnosis, and afford greater probative value to the Veteran's treating physicians, including the December 2002 VA psychiatrist.  Therefore, as previously established, the Board concludes that the evidence of records has demonstrated a link, established by medical evidence, between the Veteran's currently diagnosed PTSD and his in-service fear of hostile military activity.

Finally, the Board finds that the Veteran's claimed traumatic experiences are consistent with the places, types, and circumstances of his service.  He has noted service in Vietnam for a period of approximately one year.  He has credibly reported undergoing small arms fire and a mortar attack.  Based on his service record in Vietnam and his noted military occupational specialty as a movement specialist, it is reasonable to believe that he incurred enemy fire and had reason to fear enemy infiltrators.  His report of undergoing a mortar attack is supported by photographic evidence.  Additionally, it is reasonable to believe the Veteran's credible reports of witnessing a friend attempt to commit suicide.

In sum, the Board finds that the Veteran has met the required criteria to establish service connection for PTSD.  He has a current PTSD diagnosis.  A VA psychiatrists has based his PTSD diagnosis on his military service, and found that he incurred PTSD as a result of the trauma he experienced in service.  Finally, the Veteran's claimed in-service traumatic experiences are consistent with the places, types, and circumstances of his service, and are supported, in part, by photographic evidence.  Thus, all credible supporting evidence supports his contentions that he experienced his claimed in-service stressors.  Therefore, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim of entitlement to service connection for PTSD is, therefore, granted.  See 38 C.F.R. § 3.102 (2011).  

As a result of its decision to grant the claims of entitlement to service connection for an anxiety disorder, major depressive disorder, and PTSD, the Board finds that any failure on the part of VA to notify and/or develop these claims pursuant to the 

Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for an anxiety disorder is granted.

Entitlement to service connection for a major depressive disorder is granted.

Entitlement to service connection for PTSD is granted.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


